20 U.S. 496 (1822)
7 Wheat. 496
THE ARROGANTE BARCELONES.
The Consul General of Spain, Claimant.
Supreme Court of United States.
February 22, 1822.
March 14, 1822.
*498 Mr. Winder, for the appellant and claimant.
Mr. D. Hoffman, contra.
*517 *518 Mr. Justice JOHNSON delivered the opinion of the Court.
The offence proved upon Almeida in this case is one of a very aggravated nature. He not only violated the neutrality of this government, but effected his purpose, by practising a flagrant fraud, either upon his crew, or upon the revenue officers of the port of Baltimore; or perhaps partially upon both. Every thing in the case proves that the sealing voyage round Cape Horn was a mere pretext; and if it be true that the crew were kidnapped under that pretext, and forced into belligerent service after getting to sea, it is a remarkable instance of bold and successful imposition. But who can believe it? The truth unquestionably is, that the crew, with perhaps the exception of the few who were put in irons, understood perfectly the nature of the enterprize they were embarking in, and were deceived into the belief that their affected ignorance, or the impudence of the fraud, would screen them from the penalties of the laws which forbade their entering into belligerent service.
It cannot, then, be questioned that Almeida now appears before us in the character of a flagrant offender against the laws and neutral obligations of this country. And there is no shadow of a ground for hesitating to apply to this case the established rule of this Court, in cases of illegal outfit, unless it be the condemnation of this vessel and cargo in the Court of Margaritta.
This Court will, for the present, waive all expression of its opinion on the questions raised upon the validity of that condemnation, or the sufficiency of the *519 document produced to prove it. We will put our decision upon a single, and independent ground, that the view of this Court, with regard to all such cases, may henceforth be distinctly understood.
We find the captured property in the hands of the offender, and hold it to be immaterial through what circuity of changes it has come back to him. It is not for him to claim a right springing out of his own wrong. In the hands of a third person, a valid sentence of condemnation, properly authenticated, would present a very different view of the subject. The offender's touch here restores the taint from which the condemnation may have purified the prize. Although a purchaser without notice, may, in many cases, hold his purchase free from an interest with which it was chargeable in the hands of the vendor, yet it cannot return into the hands of that vendor, without reviving the original heir. Nor will Courts of justice ever yield the locus standi in judicio to the suitor, who is compelled to trace his title through his own criminal acts.[a]
Decree affirmed.
NOTES
[a]  In the case of the Nereyda, which was argued at the present term, the Court was of opinion, that in cases where a condemnation is relied on, the libel as well as the sentence ought to be produced, in order that the Court might judicially see that the foreign tribunal had jurisdiction, and what was the ground of application for condemnation, and the parties by whom it was sought. The Court also thought that the claimant ought to show by competent evidence that he was a bonâ fide purchaser of the property for a valuable consideration; and from the defects of the proofs on both points, the cause was ordered to farther proof. It has therefore been thought fit to omit a report of the case, until its final decision.